     Case 3:20-cv-00211-LRH-CLB Document 18 Filed 05/26/20 Page 1 of 3




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                   ***
9     ROBERTO RIQUELME,                              Case No. 3:20-cv-00211-LRH-CLB

10                                        Plaintiff, ORDER
11           v.
12
      GEICO CASUALTY COMPANY;
13    DOES I-X, inclusive; and
      ROE CORPORATIONS I-X, inclusive:
14
                                     Defendants.
15

16

17          Before the court is defendant Geico Casualty Company’s ("GEICO") notice of

18   removal. ECF No. 1.

19          Plaintiff Roberto Riquelme ("Riquelme" or plaintiff) initiated the present action

20   against defendants on March 25, 2020, in the Second Judicial District Court for Washoe

21   County, Nevada. On April 7, 2020, GEICO removed this action to federal court on the

22   basis of diversity jurisdiction. ECF No. 1.

23          On April 16, 2020, the court reviewed the removal petition and held that it was

24   not clear from the complaint that the amount in controversy had been met. ECF No. 9.

25   The court granted GEICO twenty days in which to establish the amount in controversy

26   by submitting summary judgment type evidence to the court. Id. On May 5, 2020,

27   GEICO filed a supplement to its petition for removal. ECF No. 10.

28   ///
                                                    1
     Case 3:20-cv-00211-LRH-CLB Document 18 Filed 05/26/20 Page 2 of 3




1           On May 19, 2020, plaintiff filed his opposition to defendant's subsequent

2    statement of removal (ECF No. 16).

3           GEICO argues that the amount in controversy has been met because although

4    Riquelme has requested a $25,000 underinsured motorist policy, he has requested

5    punitive damages. Under Nevada law, a plaintiff awarded less than $100,000 in

6    compensatory damages may receive punitive damages up to $300,000. NRS

7    § 42.005(1)(b). Therefore, GEICO argues that with punitive damages, the amount in

8    controversy could be over the $75,000 requirement.

9           The court has reviewed GEICO's supplement for removal, and Riquelme's

10   opposition thereto, and finds that GEICO has not established that the amount in

11   controversy has been met. Generally, the amount in controversy may be satisfied by all

12   of a plaintiff’s claims for damages, including attorney’s fees and punitive damages. See

13   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). However, the mere

14   possibility of a punitive damages award is not sufficient to prove that the amount in

15   controversy has been met. In order to meet their burden for removal, defendants must

16   present evidence indicating the amount of punitive damages the plaintiff seeks will,

17   more likely than not, exceed the amount needed to increase the amount in controversy

18   to $75,000. See McCaa v. Massachusetts Mutual Life Insurance Company, 330 F.

19   Supp. 2d 1143, 1149 (D. Nev. 2004); see also, Gaus v. Miles, Inc., 980 F.2d 564, 567

20   (9th Cir. 1992).

21          Here, GEICO has failed to provide the court with sufficient evidence to establish

22   that the amount in controversy will be exceeded by punitive damages claimed by

23   plaintiff. It has not shown that an award of punitive damages is a supportable claim in

24   this action, nor has it established that any punitive damage award, if awarded, is more

25   likely than not to exceed $50,000. Thus, GEICO has failed to meet its burden to prove

26   that the amount in controversy has been met. Accordingly, the matter shall be

27   remanded for lack of jurisdiction.

28   ///
                                                 2
     Case 3:20-cv-00211-LRH-CLB Document 18 Filed 05/26/20 Page 3 of 3




1          IT IS THEREFORE ORDERED that the present action, case no. 3:20-cv-211-

2    LRH-CLB, is REMANDED to the Second Judicial District Court for Washoe County,

3    Nevada.

4          IT IS SO ORDERED.

5          DATED this 26th day of May, 2020.

6                                                  LARRY R. HICKS
                                                   UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               3
